Citation Nr: 1821471	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  17-06 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance and/or based on housebound status.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to February 1958, and from November 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in November 2017 to assess the nature and severity of his service-connected disorders for purposes of entitlement to SMC.  However, this examination was not considered by the RO in its most recent December 2016 statement of the case.  Further, VA received numerous treatment records that were also not considered by the RO.  Therefore, as the Veteran did not waive initial RO consideration of this evidence, a remand is required in order for the RO to consider the evidence and for the issuance of an appropriate supplemental statement of the case (SSOC).  See 38 C.F.R. § 20.1304(c) (2017).

Additionally, the Board notes that in March 2018, VA issued a notice indicating that records from several of the Veteran's medical providers were unable to be obtained because of an invalid signature.  Specifically, the medical authorizations were signed by the Veteran's daughter as "POA," and not by the Veteran.  The Board notes that it appears the basis for the rejection of the daughter's signature is because there is no evidence in the record indicating that she is the power of attorney and/or represents the Veteran.  Therefore, the Veteran should be afforded the opportunity to submit a legally sufficient medical authorization and/or the opportunity to submit these records on his own.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any treatment he may have received, and particularly from St. Lawrence Health Alliance Neurology and Massena Memorial Hospital Cardiology, for the period from 2017 to present, or from any other private medical center from which he underwent treatment for his service-connected conversion disorder with tremors.  If a release is obtained, make reasonable efforts to obtain all identified records.  

Additionally, provide the Veteran with notice and the opportunity to submit any private treatment records on his own.  

2.  The AOJ should undertake any additional action it deems necessary in order to properly adjudicate the issue on appeal.  If the claim is not fully granted, a SSOC should be issued, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



